Citation Nr: 9925121	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-09 990A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left lower extremity 
disability claimed as resulting from surgery performed during 
VA hospitalization from March 30, 1994 to April 29, 1994.  


REPRESENTATION

Appellant represented by:  The Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This appeal arises from a November 1996 decision of the RO, 
which denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for leg lower extremity neuropathy claimed 
as due to surgical treatment performed at the VA Medical 
Center in Syracuse, New York (VAMC Syracuse) in April 1994.  


REMAND

The evidence of record includes a March 1994 VAMC Syracuse 
discharge summary which noted that the veteran's left 
superior femoral artery was occluded at its origin and he had 
a patent left profunda artery.  The veteran reported a 
history of leg pain with exercise over the previous four 
years.  He could not distinguish this pain from sciatic nerve 
pain.  During subsequent hospitalization at VAMC Syracuse in 
late March and April 1994, he underwent bilateral aorta-
femoral and right femoral-popliteal bypass grafts.  An April 
1994 VA surgery report indicated that there was no evidence 
of post-surgical complications.  

However, April 1994 VA nursing notes, dating from shortly 
after the surgical treatment, include the veteran's 
complaints of left leg pain.  A June 1994 VA medical note 
includes the veteran complaint that he had not been able to 
use his left foot since the April 1994 surgery.  The 
attending physician noted left calf atrophy and speculated 
that the veteran sustained left sciatic nerve trauma in the 
April 1994 surgery.  Additional testing, including 
electromyographic (EMG) testing, was recommended to localize 
the nerve injury.  

A June 1994 report of VA EMG testing includes the examiner's 
observation that the sampling of test data from the veteran's 
leg and buttock muscles was not completely satisfactory due 
to problems including his deafness and apparent inability to 
maintain muscle contraction or exertion against resistance.  
An abundance of denervation activity was seen in the 
gastrocnemius, but not in other sciatic nerve-inervated 
muscles.  The examiner opined that active denervation seen in 
the tibial portion of the sciatic nerve suggested principal 
involvement of this nerve.  The examiner also cautioned that 
abnormalities seen in the short head of the biceps femoris 
indicated at least some involvement in the peroneal branch.  

In a VAMC Syracuse discharge summary, dating from June and 
July 1994, an examiner noted that the active denervation 
activity in the left gastrocnemius seen in the June 1994 VA 
EMG test implied a process that had begun 2 to 3 weeks prior 
to the EMG testing, but not more than many months earlier.  
An absence of paraspinal denervation indicated that the nerve 
lesion was not at the nerve root level, but somewhere between 
the level at the spine and the knee.  The examiner added that 
more precise localization of the lesion could not be obtained 
due to the veteran's inability to fully perform certain 
actions in connection with the EMG testing.  The examiner 
also opined that there might be both an older and a more 
recent nerve injury.  It was initially believed that nerve 
injury had occurred during April 1994 surgical procedures, 
but the veteran's history of left extremity weakness prior to 
April 1994 left the time of nerve injury indeterminate.  The 
assessment was that the left lower extremity weakness was 
ascribed to peripheral nerve lesions, possibly an old lesion 
of the peroneal nerve and a more recent lesion of the sciatic 
or possibly tibial nerves.  The etiology was thought to be 
possibly traumatic or vascular.  

A VA hospital discharge summary, dating from July and August 
1994, noted that the veteran had done well postoperatively.  
He had excellent pulses in his grafts and excellent 
Dopplerable pulses in his foot, with a palpable left 
posterior tibial pulse.  Ankle brachial index readings 
demonstrated good revascularization and blood flow to his 
left foot.  

The veteran was afforded a VA peripheral nerves examination 
in June 1996.  The examiner reported evidence of left foot 
drop and the veteran could not elevate his left foot at all.  
Tactile sensation was markedly diminished in both feet, more 
on the left than the right.  The examiner concluded that the 
decrease in tactile sensation was very likely related to a 
vascular component of diabetes mellitus.  The examiner was 
unable to ascertain a relationship between the left foot drop 
and the bypass procedure performed in April 1994, but 
speculated that diabetes mellitus could account for the foot 
drop.  On VA neurological examination in July 1996, the 
examiner's assessment included left foot drop, which was 
thought to be probably secondary to left focal peroneal 
neuropathy at the head of the fibula.  The examiner added 
that the veteran had generalized diabetic neuropathy.  

In a VA Form 9, submitted in April 1997, the veteran asserted 
that he had not had difficulty ambulating prior to the VA 
surgery in April 1994.  Since the surgery, he had been 
required to use a wheelchair most of the time.  He added that 
he underwent left leg testing after the April 1994 surgery 
and physicians told him afterwards that he had sustained 
severe nerve damage as a result of the surgery.  The veteran 
also indicated that further testing performed at a medical 
facility he identified as "UpState Hospital" demonstrated 
that his left lower extremity problems were not due to 
circulation.  

The nature and etiology of the veteran's left lower extremity 
disability, to include neuropathy, remain unclear.  
Specifically, the relationship, if any, between the left 
lower extremity neuropathy and the surgery performed at VAMC 
Syracuse in April 1994 has not been definitively determined.  
It also appears that additional pertinent records of medical 
treatment have not been associated with the claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA health 
care providers who have furnished him 
medical treatment for his left lower 
extremity disability, including 
neuropathy, since April 1994, including 
the medical facility he has identified as 
"UpState Hospital".  After obtaining 
any necessary releases from the veteran, 
all treatment records identified, which 
have not been previously obtained, should 
be associated with the claims folder.  

2.  After the foregoing records have been 
obtained, the veteran should be afforded 
a VA neurological examination to 
determine the nature and etiology of any 
left lower extremity disability, 
including neuropathy.  The examiner 
should review the extensive medical 
record and determine the nature and 
extent of the veteran's left lower 
extremity disability immediately prior to 
VA surgical treatment in April 1994 and 
compare that physical condition to the 
nature and extent of the left lower 
extremity disability subsequent to the 
surgery.  The examiner should then render 
an opinion as to: (a) whether there is 
additional left lower extremity vascular 
disability resulting from the VA surgical 
procedure performed on April 1, 1994, or 
whether any increase in severity of the 
left lower extremity vascular pathology 
since April 1, 1994 is due to the natural 
progress of the preexisting 
arteriosclerotic peripheral vascular 
disease; (b) whether it is at least as 
likely as not that the veteran sustained 
left lower extremity injury as a result 
of VA surgical treatment on April 1, 
1994.  Such tests as the examiner deems 
necessary, including x-rays, nerve 
conduction velocity and electromyographic 
studies, should be performed.  The 
clinical findings and reasons upon which 
opinions are based should be clearly set 
forth.  The claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiner prior to the 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all test 
reports, special studies, or the opinions 
requested, appropriate corrective action 
is to be implemented.  

4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for compensation benefits 
for left lower extremity disability 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 may now be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise appropriate.  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



